 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:18-CR-00122-DAD-BAM

12                                  Plaintiff,            PRELIMINARY ORDER OF FORFEITURE

13                          v.

14    DANIEL FELICIANO SANDOVAL-ARCE,

15                                  Defendant.

16

17          Based upon the plea agreement entered into between the United States of America and

18   defendant Daniel Feliciano Sandoval-Arce, it is hereby ORDERED, ADJUDGED and

19   DECREED as follows:

20          1.     Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), defendant Daniel

21   Feliciano Sandoval-Arce’s interest in the following property shall be condemned and forfeited to

22   the United States of America, to be disposed of according to law:

23                 a. Firearm, Professional Ordinance Inc. 556 caliber pistol, serial number B22533;

24                 b. M1 Plainfield Machine Dunellen Rifle, serial number 80540;

25                 c. Ruger 22 caliber rifle, serial number 125-32729;

26                 d. 30 round rifle magazine;

27                 e. Approximately 280 rounds of rifle ammunition in a steel container;

28                 f. Kimber 1911 .45 caliber handgun, serial number K475897;

     PRELIMINARY ORDER OF FORFEITURE                  1
 1                   g. Kimber 1911 .45 caliber magazine;

 2                   h. Two (2) 25-round .22 caliber rifle magazines;

 3                   i. 12 gauge shotgun barrel;

 4                   j. JC Higgins 12 gauge shotgun without the stock;

 5                   k. Mossberg 12 gauge shotgun, serial number T820233;

 6                   l. Four (4) 12 gauge shotgun rounds loaded in the Mossberg shotgun, serial

 7                       number T820233;

 8                   m. Bryco Arms .380 caliber handgun (serial number removed);

 9                   n. Two (2) loaded magazines, .380 caliber;

10                   o. Four (4) .40 caliber rounds; and

11                   p. All miscellaneous ammunition seized during the search of defendant's

12                       residence.

13           2.      The above-listed assets constitute firearms and ammunition involved in or used in

14   a knowing violation of 18 U.S.C. § 922(g).

15           3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

16   to seize the above-listed property. The aforementioned property shall be seized and held by the

17   U.S. Customs and Border Protection in its secure custody and control.

18           4.      a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

19   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

20   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such
21   manner as the Attorney General may direct shall be posted for at least 30 consecutive days on the

22   official internet government forfeiture site www.forfeiture.gov. The United States may also, to

23   the extent practicable, provide direct written notice to any person known to have alleged an

24   interest in the property that is the subject of the order of forfeiture as a substitute for published

25   notice as to those persons so notified.

26                   b. This notice shall state that any person, other than the defendant, asserting a
27   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

28   days from the first day of publication of the Notice of Forfeiture posted on the official

     PRELIMINARY ORDER OF FORFEITURE                     2
 1   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

 2   whichever is earlier.

 3          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

 4   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

 5   2461(c), in which all interests will be addressed.

 6   IT IS SO ORDERED.
 7
        Dated:     November 1, 2018
 8                                                        UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     PRELIMINARY ORDER OF FORFEITURE                      3
